Title: To Benjamin Franklin from Edward Nairne: Bill and Receipt, 6 September 1765
From: Nairne, Edward
To: Franklin, Benjamin


Dr. Franklyn
Lond. Sepr. 6. 1765
Bot. of Edwd. Nairne




£
s
D


an Achromatic prospective Glass. with two Eye Glasses in one Slider. that Magnifies Different
}
1:
15:
–


  a Set of 6 Inch Magnetts in Mahogany Case

1:
16:
–


  an Electrical Machine, with: 6 Inch Globe in a plain box
}
6:
16:
6


Packing Case Tow and Screws

—
  3:
  6




£10:
11:
—


Recd Janry 25: 1766 the Contents
  Edwd: Nairne
